DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
This action is in response to the amendment filed 11/08/2021 from which Claims 1-15 are pending of which Claims 6-15 are withdrawn.  Of the claims under consideration Claim 1 was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 11/08/2021.  
Claim Rejections - 35 USC § 103
Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20150010751, already made of record) in view of Qing et al. (CN101210335, Previously referenced, using a machine translation presently made of record) further in view of CN101368058, Guojian Wang et al. evidenced by CAS Registry Number: 2530-83-8, Scifinder, American Chemical Society (2021) hereinafter “RN-2530-83-8” and further in view of the article entitled “Corrosion Protection of Steel by Hybrid Sol-Gel Coating”, G. G. Avcı et al. Key Engineering Materials, Vols. 264-268, pp 387-390, ISSN: 1662-9795, Trans Tech Publications Ltd, Switzerland, (2004), hereinafter “Avci”). Further in view of the article entitled “Value Addition to Waterborne Polyurethane Resin by Silicone Modification for Developing High Performance Coating on Aluminum Alloy”, S.S. Pathak, A. Sharma, A.S. Khanna, Progress in Organic Coatings 65, 206–216 (2009) (hereinafter “Pathak”) or the article entitled “Hybrid Sol-gel Coating on Al”, O. Arslan· E. Arpac. F. Saydkan, H. Saydkan, J Mater Sci 42, 2138-2142 (2007) (hereinafter “Arslan”).   
For CN 101368058 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “G. Wang”.     
Regarding claim 1, Wang discloses in the entire document particularly in abstract ¶s 0008-0015, 0021-0030, 0065, 0097, 0103, 0113, and Fig. 14d, Fig. 15 an aluminum (light metal) with a mixed sol-gel & polyaniline (“PANI”) {i.e. ceramic-polymer hybrid coating} (Wang Para 106).  Wang discloses there is an aluminum oxide layer (oxide layer) between the aluminum and mixed coating (Wang Paras 97, 103, Fig. 14d, Fig. 15).  Wang discloses that the condensation (polymerization) of the sol-gel is catalyzed (activated) with water and acid (Wang Paras 65, 113).  Also Wang explicitly discloses that the condensation (polymerization) of the sol-gel is catalyzed (activated) with water and acid (Wang Paras 65, 113).  Further, this process (sol-gel polymerization activated pending Claim 1 of 2-15 micrometers (µm), and as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Wang discloses at ¶ 0020 that the light metal substrate can be pre-treated before application of the sol-gel and polyaniline solution by any one or a combination of the following: applying one or more chemical compounds to the substrate; applying mechanical abrasion to the substrate to roughen the substrate surface.  Wang divulges at ¶ 0040 that the metal substrate comprises any relatively lightweight metal and metal alloy and particularly those used for the aerospace and aviation industries.  In particular, the metal substrate may comprise any one or a combination of the following: aluminium; aluminium alloy; magnesium; magnesium alloy; steel; 2024 aluminium; stainless steel; zinc or zinc alloy or titanium or titanium alloy.  

However Wang does not expressly disclose that the aluminum oxide layer may be a plasma electrolytic oxidation layer.  
Qing discloses superior wear resistance and corrosion resistance for light metals when an oxidation layer is formed by “differential arc oxidation” using an electrolyte solution (Qing Page 2, Summary, Embodiment).  After differential arc oxidation a metal plating is applied and a top coat layer can also be applied formed by various finish paint solidifications.  Also from the 3rd full ¶ of page 3/8 a prime coat can be between the metal plating and the differential arc oxidation film layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the pending patent application at least under rationale G of MPEP § 2141 III and 2143 I G to form the aluminum oxide layer of Wang using the oxidation process of Qing motivated to gain the benefit of improved wear resistance and corrosion resistance as taught by Qing (Qing Page 2, Summary, Embodiment).  Furthermore the combination of Qing with Wang has a 
However Wang as modified with Qing disclosing that the sol-gel precursors are epoxy silane with a polymer of PANI does not expressly disclose such epoxy silane is glycidoxypropyltriethoxysilane and a polymer for the sol-gel polymerization selected from polyacrylate, epoxy, acrylonitrile butadiene styrene (ABS), polycarbonate, polyurethane, fluoro-polymers, or a combination thereof.  
G. Wang discloses in the abstract, 1st ¶ of page 1, examples and claims polyaniline (PANI) anticorrosion conductive coating from an epoxide resin {reading on epoxy of the pending claims}, curing agent, aniline, flatting agent, coupling agent, like KH-560, and thinner are arranged in a beaker and stirred; the beaker is arranged in an ultrasonic gauge for 5 minutes to 1.5 hours, thus getting the mixture; the mass of the flatting agent is 0.5 to 2 times of the mass of the epoxide resin; the mass of the aniline is 0.01 to 0.6 time of the mass of the epoxide resin; the mass of the flatting agent is 0.002 to 0.01 time of the mass of the epoxide resin; the mass of the coupling agent is 0.002 to 0.01 time of the mass of the epoxide resin; and the mass of the thinner is 10 to 20 percent of the mass of the epoxide resin. The mixture is uniformly applied on steel plates; subsequently, the steel plates are arranged in an oven of 10 to 50 ºC and are precured for 0.5 to 4 hours; mixed solution consisting of oxidizer and acid solution is prepared; the steel plates are arranged in the mixed solution and react 
	However, methoxy and ethoxy are homologs - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, CH2, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the glycidoxypropyltriethoxysilane disclosed in the present claims is but an obvious variant of the glycidoxypropyltrimethoxysilane KH 560 disclosed in G. Wang, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  Also Applicants in pending Claim 1 even use the abbreviation of “GPTMS” for the glycidoxypropyltriethoxysilane. 
	In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the pending patent application at least under rationale G of MPEP § 2141 III and 2143 I G to form the aluminum oxide layer of Wang as modified by Qing with the oxidation process, as afore-described, where from G. 
However Wang as modified by Qing and G. Wang does not expressly disclose that the epoxy resin with the epoxysilane is in a sol-gel composition.  
Avci discloses in the abstract and experimental and conclusion sections   that sol-gel films prepared by the modification of silanes with various amounts of organics were studied for their corrosion protection properties on steel.  Spray coated films were dried between 110- 150°C for 1 hour.  GPTMS/TEOS sol-gel solutions were prepared by refluxing 3-glycidoxypropyltrimetoxysilane (GPTMS) and tetraethylorthosilicate (TEOS) in butoxyethanol and acidified water (pH 3) in ratios 1:3:3:3.  To prepare the hybrid coating solutions epoxy and polyurethane resins were combined with the sol-gel solution.  Sol-gel hybrid coatings were successfully formed on steel substrates. Various colored or transparent, crack-free and adherent coatings about 50 to 75 μm were obtained.  Coatings prepared by spraying and heat treating at 110-150°C showed better mechanical strength, flexibility and corrosion resistance than the sol-gel only formulations. The first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the pending patent application at least under rationale G of MPEP § 2141 III and 2143 I G to form the aluminum oxide layer of Wang as modified by Qing and G. Wang with the oxidation process with glycidoxypropyltrimethoxysilane and epoxy with the polyaniline composition, as afore-described, where from Avci the glycidoxypropyltrimethoxysilane and epoxy polyurethane are combined with the polyaniline composition as part of the sol-gel composition for corrosion protection properties of metal like steel of Wang as also useful for light metals from Wang motivated to have mechanical strength, flexibility and corrosion resistance more than the sol-gel only formulations as for pending Claims1, 4, 5.  Furthermore the combination of Avci with Wang as modified has a reasonable expectation of success because both Avci and Wang as modified are anticorrosion or corrosion resistant compositions of epoxy silane and a polymer for metal substrates.   
However to any extent that Wang as modified in disclosing a coating thickness from 0.1 to 100 µm and for epoxy and polyurethane from about 50 to 75 µm does not expressly disclose the coating thickness for a coating including epoxy and/or polyurethane as with PANI at lower values of the range of Wang, Pathak or Arslan is cited.  
Pathak is directed as is Wang to hybrid sol-gel polymer coatings for aluminum as disclosed in the abstract and at pages 207-208 and Fig. 1 and page ◦C and the degradation of SiPU coatings was delayed by silicone modification. Thus, silicone modification boosts the corrosion resistance, thermal stability and mechanical properties of PU which make them suitable for marine, automotive and aerospace applications.  
Arslan is directed as is Wang to hybrid sol-gel polymer coatings for aluminum, a light weight metal as disclosed in the abstract and in Tables 1-3.  An aluminum plate surface was coated with polyurethane and epoxy based resins 2 included with the epoxy and polyurethane.  Tables 2-3 show the film thickness coatings obtained from ceramic/epoxy matrices (PY 302-2/Al(acacOEt)(OBu•)z and PY 302-2/HY 2964) (SiC UF-10/GY 250 and Silbond EST 600/GY 250) ranged from 14 to 28 µm.  From page 2142 in the conclusion at a) to g) epoxy had higher thermal stability and polyurethane with ceramic powders had increased corrosion resistance and the coating had abrasion and scratch resistance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the pending patent application at least under rationale G of MPEP § 2141 III and 2143 I G to form the aluminum oxide layer of Wang as modified by Qing and G. Wang and Avci with the oxidation process with glycidoxypropyltrimethoxysilane and epoxy with the polyaniline composition, where the glycidoxypropyltrimethoxysilane and epoxy polyurethane are 
Regarding claim 4, Wang in view of Qing further in view of G. Wang and further in view of Avci and further in view of Pathak or Arslan is applied as to Claim 1, where Wang discloses aluminum (Wang Para 106).   
Regarding claim 5, Wang in view of Qing further in view of G. Wang and further in view of Avci and further in view of Pathak or Arslan is applied as to Claim 1 where Qing discloses an oxidation film layer of 3-10 microns in thickness (Qing Page 2 Embodiment).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Qing further in view of G. Wang evidenced by RN-2530-83-8 and further in view of Avci and further in view of Pathak or Arslan as applied to claim 1 above, and further in view of Yagi (US 20100129558, already made of record). 
Regarding claims 2, 3, Wang in view of Qing further in view of G. Wang and further in view of Avci and further in view of Pathak or Arslan discloses coated aluminum as described above.  Wang as modified does not disclose further layers on the coated aluminum.  
Yagi discloses a pre-coated metal sheet that may be aluminum or aluminum alloys with magnesium or zinc that has been pre-coated for corrosion resistance such as with complex oxide forming treatments (Yagi Paras 43, 44). Yagi discloses coating the pre-coated metal sheet with an undercoat paint and a top-coat paint comprising a pearl pigment (particle) to form paint films (Yagi Paras 22, 23), corresponding to the presently claimed barrier layer and finishing layer, wherein the top-coat paint comprises a macromolecular resin (polymer) and additional particles (Yagi Paras 38, 40). Yagi discloses the top-coat paint may be hardened (cured) by ultraviolet radiation (Yagi Para 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the pending patent application at least under rationale G of MPEP § 2141 III and 2143 I G to form the aluminum oxide layer of Wang as modified by Qing and G. Wang and Avci and Pathak or Arslan with the oxidation process with glycidoxypropyltrimethoxysilane and epoxy with polyurethane with the polyaniline sol-gel composition, as afore-described for Claim 1, where from Yagi a two-layer paint film system would be applied to the coated aluminum of Wang as modified motivated to gain the benefit of excellent heat radiation and flexible coloration as taught by Yagi (Yagi Para 17) for pending Claims 2-3.  The combination of Yagi and Wang as modified has a reasonable expectation of .      
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 and the disclosures of claim 9 of U.S. Patent No. 10,533,113, Wu et al (hereinafter “Wu”).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  There is significant overlap between present claims 1 drawn to a substrate comprising a light metal layer, an oxidized layer and ceramic-polymer hybrid layer formed over the oxidized layer using a sol-gel polymerization of tetraethylorthosilicate (“TEOS”) and layered composite coating, comprising: a first layer obtained by micro-arc oxidation treatment, and a second layer obtained by dip coating with the sol-gel hybrid coating 
Response to Arguments
Applicant’s arguments filed 11/08/2021 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims upon which amendments Applicants centered their arguments against the previous rejections under 35 U.S.C. 103.  Also Applicants arguments are against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/           Primary Examiner, Art Unit 1787